Detail Action
This office action is response to the application 16/147,070 filed on 09/10/2021. 
Terminal Disclaimer
The examiner initiated a telephone call to the Applicant's representative Darcy L.G Shukla attorney of the record on 09/16/2021and explained that there is a double patenting issue in view of the US 16147134. Attorney Darcy Shukla agreed to file a terminal disclaimer towards an allowance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 was filed after the allowance mailed on 06/17/2021 of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-29 are allowed.
The following are the allowable subject matter:
- wherein the source access node and the destination access node are each executing a fabric control protocol (FCP);

- encapsulate the packets within payloads of FCP packets and send the FCP packets over the logical tunnel by spraying the FCP packets of the packet flow across the plurality of parallel data paths to the destination access node in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths, and 
- wherein the destination access node is configured to in response to receipt of the FCP request message, perform grant scheduling and send the FCP grant message indicating the amount of bandwidth reserved for the packet flow, and in response to receiving the FCP packets of the packet flow from the source access node, extract the packets encapsulated within the FCP packets and deliver the packets of the packet flow to the destination server.

The following is an examiner's statement of reasons for allowance: 
The closest prior art of record Ko et al. US 2017/0187632 A1, where, Ko discloses a technique of “Telecommunication systems and methods using dynamic  et at. US 2015/0256405 A1, discloses a technique of “N-Node Virtual Link Trunking (VLT) Supporting Arbitrary Topologies”), which includes, the source access node and the destination access node are configured to establish a logical tunnel over a plurality of parallel data paths across the core switches included within the switch fabric between the source access node and the destination access node, fig 5 and 10, para [0215] and [0424]-[0426], provide tunneling encapsulation;
However, Ko or Janardhanan individually or in combination do not disclose  wherein the source access node and the destination access node are each executing a fabric control protocol (FCP); wherein the source access node is configured to send an FCP request message for an amount of data to be transferred in a packet flow of packets from the source server to the destination server;  encapsulate the packets within payloads of FCP packets and send the FCP packets over the logical tunnel by spraying the FCP packets of the packet flow across the plurality of parallel data paths to the destination access node in accordance with the reserved bandwidth by directing each of the FCP packets to one of the parallel data paths selected based on bandwidth characteristics of the one of the parallel data paths, and wherein the destination access node is configured to in response to receipt of 
Thus, the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 20 and 27 and thereby claims 1, 20 and 57 are considered allowable. The dependent claims which further limit claims 1, 20 and 57 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NIZAM U. AHMED
Examiner, Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461